Citation Nr: 9925272	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-18 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to April 6, 1997, for 
waiver of National Service Life Insurance (NSLI) premiums.


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
found that the veteran was total disabled from insurance 
purposes from July 1, 1993, and granted a waiver of that 
granted a waiver of NSLI premiums from April 6, 1997, one 
year prior to the date of the veteran's claim.  It also 
appears that the veteran, a resident of California, has 
perfected an appeal of the March 1998 denial of service 
connection for bilateral hearing loss by the VA Regional 
Office (RO) Oakland, California.

A private attorney, Jamie P. Rose, previously represented the 
veteran.  However, in his Substantive Appeal on the insurance 
issue (filed via a VA Form 9 dated in October 1998), he 
expressly indicated that Mr. Rose was no longer his attorney, 
and requested that nothing having to do with his case be sent 
to him.


REMAND

Pursuant to his request for a Board hearing, and after an 
earlier postponement and rescheduling, the veteran was 
scheduled to have a hearing before a Member of the Board in 
Washington, D.C. in October 1999.  However, in an August 1999 
statement, the veteran indicated that he wished to change his 
appeal hearing from Washington, D.C., to the VARO in Oakland, 
California.  The Board construes this letter as a 
cancellation of the veteran's October 1999 hearing, and a 
request for a Travel Board hearing in Oakland.

Accordingly, this case is hereby REMANDED for the following 
action:

1.  The RO&IC should transfer the 
veteran's insurance and claims files to 
the Oakland RO.

2.  The Oakland RO should schedule the 
veteran for a  Travel Board hearing at 
the RO at the soonest available 
opportunity, with notice to the veteran's 
last known address of record.  If the 
veteran clearly indicates (preferably, in 
a signed writing) that he no longer 
desires such a hearing, the insurance and 
claims files should immediately be 
returned to the Board.  Otherwise, the 
insurance and claims files should be 
returned, in accordance with current 
applicable procedures, after the date of 
the hearing.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. 
Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











